Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/8/21 has been entered.
 
Allowable Subject Matter
Claims 1-4, 6-12, 14-18, 20-24, 26-29, 31-37, 39-47 are allowable over the prior art of record.
Regarding claims 1, 9, 26 and 34 , the cited references taken individually or in combination fails to particularly disclose: mapping channel state information (CSI) to first resource elements that are distributed in frequency, wherein the first resource elements are in a set of resources allocated on an uplink shared channel and wherein the first resource elements occupy a first symbol of the uplink shared channel: mapping hybrid automatic repeat request (HARQ) feedback to second resource elements that are distributed in frequency, wherein the second resource elements are in the set of resources, wherein the second resource elements are reserved for the HARQ feedback and are different from the first resource elements, and wherein the first resource elements and the second resource elements are distributed in frequency based at least in part on adaptive step sizes, wherein the adaptive step sizes are based at least in part on a quantity of symbols of the CSI being less than a quantity of subcarriers at the first symbol and wherein a demodulation reference signal (DMRS) is provided in a second symbol of the uplink shared channel, and the second resource elements occupy a set of symbols of the uplink shared channel that do not include the first symbol and the second symbol; and transmitting the CSI and the HARQ feedback on the uplink shared channel in accordance with the mappings, as substantially recited in independent claims 1, 9, 26 and 34. These limitations in combination with the remaining limitations of claims 1, 9, 26 and 34, are not taught nor suggested by the prior art or record.
Regarding claim 17, the cited references taken individually or in combination fails to particularly disclose: an encoder component to encode uplink control information (UCI) and an uplink shared channel to generate an encoded communication, wherein the UCI includes at least one of channel state information (CSI) or hybrid automatic repeat request (HARQ) feedback; a modulator component to modulate the encoded communication onto a carrier signal; a UCI mapper component to map the UCI to resource elements of the uplink shared channel, wherein the CSI is mapped to first resource elements of the resource elements, wherein the HARQ feedback is mapped to second resource elements of the resource elements, wherein the second resource elements are reserved for the HARQ feedback and are different from the first resource elements, and wherein the first resource elements occupy a first symbol of the uplink shared channel, a demodulation reference signal (DMRS) is provided in a second symbol of the uplink shared channel, and the second resource elements occupy a set of symbols of the uplink shared channel that do not include the first symbol and the second symbol wherein the first resource elements and the second resource elements are distributed in frequency based at least in part on adaptive step sizes, and wherein the adaptive step sizes are based at least in part on a quantity of symbols of the CSI being less than a quantity of subcarriers at the first symbol; a discrete Fourier transform (DFT) component to perform DFT spreading of the uplink shared channel; a sub-band mapping component to map an output of the DFT spreading to sub-bands of an output signal; an inverse fast Fourier transform (IFFT) component to perform an IFFT on the output signal; and a transmitter component to transmit the output signal, as substantially recited in independent claims 17. These limitations in combination with the remaining limitations of claims 17, are not taught nor suggested by the prior art or record.
It is noted that the closest prior art, Bendlin et al. (US 2018/0110041) shows mapping types of UCI such as HARQ-ACK and CSI to REs. Bendlin et al. also teaches reserving symbols for DMRS. However, Bendlin et al. fails to disclose or render obvious the above underlined limitations as claimed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER P GREY whose telephone number is (571)272-3160.  The examiner can normally be reached on 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Lai can be reached on (571) 272-9741.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/CHRISTOPHER P GREY/Primary Examiner, Art Unit 2411